NOONAN, Circuit Judge,
concurring:
While I agree with the result reached by the court, it appears to me that the district court, however, erred in not interpreting the contract as a whole. The Performance Standards were a part of the agreement. As CPC put it, these standards were “basic.” These standards must be read as part of the contract, qualifying the statement in the introductory letter, “our decision to continue to ship products for your distribution is contingent upon our satisfaction with this arrangement in the future.” CPC’s reservation of rights “to discontinue its business relationship” for failure to “consistently fulfill these standards” would have no meaning if CPC was free for any business reasons 'it saw fit to discontinue the distributorship.